253 F.2d 877
102 U.S.App.D.C. 355
Leonard DIXON, Appellant,v.UNITED STATES of America, Appellee.
No. 14092.
United States Court of Appeals District of Columbia Circuit.
Argued March 3, 1958.Decided March 13, 1958, Petition for Rehearing In BancDenied May 2, 1958.

Appeal from the United States District Court from the District of Columbia, Bolitha J. Laws, Judge.
Mr. Raymond C. Kates, Washington, D.C.  (appointed by the District Court) for appellant.
Mr. John W. Warner, Jr., Asst. U.S. Atty., for appellee.  Messrs, Oliver Gasch, U.S. Atty., and Lewis Carroll andHarold H. Titus, Jr., Asst. U.S. Attys., were on the brief for appellee.  Mr. Harry T. Alexander, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and FAHY and BURGER, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction for sale of narcotics.  Though court-appointed counsel has diligently presented all matters he deems pertinent to the appeal, we find no error.


2
Affirmed.


3
BURGER, Circuit Judge, would dismiss the appeal.